DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ban et. al. [2021/0202685].
Regarding claim 1, Ban teaches:
A display device comprising: a display panel comprising a plurality of display areas, the plurality of display areas comprising scan lines, data lines, and pixels connected to the scan lines and the data lines [fig. 1, note display areas SDP, also fig. 2, scan driver 200, source driver 410, pixels P];
a first source driving circuit connected to the data lines of a first display area from among the plurality of display areas; a second source driving circuit connected to the data lines of a second display area from among the plurality of display areas [fig. 2, each display unit has a source driver 410];
a first scan driving circuit configured to receive a first clock signal from the first source driving circuit and to output first scan signals to a first group of scan lines from among the scan lines based on the first clock signal; and a second scan driving circuit configured to receive a second clock signal from the second source driving circuit and to output second scan signals to a second group of scan lines from among the scan lines [fig. 2, note each display unit has a scan driver 200].

Regarding claim 2, Ban further teaches:
the first scan driving circuit is located adjacent to a first side of the display panel; and the second scan driving circuit is located adjacent to a second side of the display panel [figs. 1 and 2, note displays on opposite edges will have scan driving units 200 or different sides of the overall display screen]

Regarding claim 3, Ban further teaches:
wherein the first and second scan driving circuits are located in a middle of the display panel [fig. 1, note displays can be the middle-most display units in the display mosaic]

Regarding claim 18, Ban teaches:
A tiled display device comprising: a plurality of display devices; and a seam located between the display devices, wherein: each of the display devices comprises a display panel comprising a plurality of display areas, the plurality of display areas comprising scan lines, data lines, and pixels connected to the scan lines and the data lines [fig. 1, note display areas SDP (§0009, note uniform seam in-between display units), also fig. 2, scan driver 200, source driver 410, pixels P];
a first scan driving circuit being located in a first display area from among the plurality of display areas, and a second scan driving circuit being located in a second display area from among the plurality of display areas, and a first stage of the first scan driving circuit and a second stage of the second scan driving circuit are arranged in a same row [fig. 2, each display unit has a source driver 410. Note display units in the same row will feature scan driving stages that are all located in the same row]

Regarding claim 19, Ban further teaches:
the first display area is located on a first side of the display panel; and the second display area is located on a second side of the display panel [fig. 1, note displays can be featured on the left side of the overall display and the right side of the overall display]

Regarding claim 20, Ban further teaches:
wherein the first and second display areas are located in a middle of the display panel [fig. 1, note displays can be the middle-most display units in the display mosaic]

Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not teach “…the first group of scan lines are odd-numbered scan lines; and the second group of scan lines are even-numbered scan lines”
Regarding claim 5, the prior art does not teach “… the first scan driving circuit comprises a first group of stages that are connected to the first group of scan lines; clock terminals of the first group of stages are connected in common to a first clock line for receiving the first clock signal; and clock bar terminals of the first group of stages are connected in common to a first clock bar line for receiving a first clock bar signal having a different phase from the first clock signal.”
Regarding claim 6, the prior art does not teach “…the second scan driving circuit comprises a second group of stages that are connected to the second group of scan lines; clock terminals of the second group of stages are connected in common to a second clock line for receiving the second clock signal; and clock bar terminals of the second group of stages are connected in common to a second clock bar line for receiving a second clock bar signal having a different phase from the second clock signal.”
Regarding claims 7-10, the prior art does not teach “…wherein: the first scan driving circuit comprises a first group of stages that are connected to the first group of scan lines; and each of the first group of stages comprises a first scan transistor configured to output the first clock signal, applied to clock terminals in accordance with a voltage of a first node, to one of the first group of scan lines, and a first scan capacitor that is located between a gate electrode and a source electrode of the first scan transistor.”
Regarding claims 11-17, the prior art does not teach “…a third source driving circuit connected to the data lines of a third display area from among the plurality of display areas; a fourth source driving circuit connected to the data lines of a fourth display area from among the plurality of display areas; a third scan driving circuit configured to receive a third clock signal from the third source driving circuit and to output third scan signals to a third group of scan lines from among the scan lines based on the third clock signal; and a fourth scan driving circuit configured to receive a fourth clock signal from the fourth source driving circuit and to output fourth scan signals to a fourth group of scan lines from among the scan lines based on the fourth clock signal.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Takesue et. al. [2016/0155391].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625